  Case: 1:17-md-02804-DAP Doc #: 2984 Filed: 12/12/19 1 of 1. PageID #: 430589




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                  )      CASE NO. 1:17-MD-2804
OPIATE LITIGATION                             )
                                              )      SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                     )
“All Cases”                                   )
                                              )      ORDER REMOVING PARTIAL
                                              )      SEALING OF TRANSCRIPT
                                              )


       On January 9, 2019, the undersigned presided over a discovery conference on the record.

See docket no. 1314 (transcript of proceedings). At that time, counsel referred to the contents of a

deposition that had been marked confidential. To maintain this confidentiality, counsel’s remarks

were placed under seal, and the transcript was redacted accordingly. See id. at 7, lines 21-24

(redacted transcript).

       Since then, the parties have agreed that the contents of the deposition are not confidential,

and therefore these redactions of the transcript can be removed. Accordingly, the Court Reporter

is ORDERED to file a version of the transcript with the above-cited redactions removed.

       The same transcript also contains redactions at pages 147-57. Those redactions should

remain in place.

       IT IS SO ORDERED.

                                                     /s/ David R. Cohen
                                                     DAVID R. COHEN
                                                     SPECIAL MASTER

Dated: December 12, 2019
